                Case 3:15-cr-00047-HDM-WGC Document 51 Filed 12/08/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


UNITED STATES OF AMERICA,
                                                       JUDGMENT IN A CIVIL CASE
                             Plaintiff,
         v.                                            Case Number: 3:15-CR-00047-HDM-WGC
                                                       Related Case Number: 3:20-CV-00376-HDM
BRETT ALAN MILLER,

                             Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

 X       Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED that the Motion to Vacate, Set Aside or Correct Sentence
(ECF No. 38) is hereby denied.

      It is further ordered that Miller is denied a certificate of appealability, as jurists of reason
would not find the Court’s denial of the Motion to be debatable or wrong.




                12/8/2020
